Appeal from an order granting motion of the respondent Beatrice Bach to quash an execution issued against her property by the appellant Wesley, as assignee of a judgment obtained by a bank against the defendants Bach and Wesley. Order affirmed, with ten dollars costs and disbursements. The rights which vest in Wesley, the assignee of the judgment, arise as a consequence of the equitable principle of subrogation. The showing on this motion disclosed that there is a disputed question of fact in respect of equities claimed to exist in favor of Beatrice Bach as against Wesley. Hence it would be inequitable to permit Wesley to issue execution on the judgment which he obtained by assignment from the bank. Wesley has an adequate remedy by action for the money paid by him, or upon the judgment of which he is an assignee. In such an action the claimed equities of Beatrice Bach can be asserted and disposed of. Appeal from order denying reargument dismissed as not appealable. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.